     Case 3:19-cv-00684-APG-WGC Document 18 Filed 02/11/21 Page 1 of 3



1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8                                                  ***
9     DARREN BROWN,                                        Case No. 3:19-cv-00684-APG-WGC
10                                            Plaintiff,                    ORDER
11         v.
      BAZE, et al.,
12
                                         Defendants.
13
14
15
             This action is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by a
16
      former state prisoner. On January 6, 2021, this Court issued an order denying the
17
      application to proceed in forma pauperis for prisoners as moot because Plaintiff was no
18
      longer incarcerated. (ECF No. 15). The Court ordered Plaintiff to file a fully complete
19
      application to proceed in forma pauperis for non-prisoners or pay the full filing fee of
20
      $400.00 within thirty (30) days from the date of that order. (Id.) The Court also ordered
21
      Plaintiff to file an updated address within thirty (30) days from the date of that order. (Id.)
22
      The thirty-day period has now expired, and Plaintiff has not filed an application to proceed
23
      in forma pauperis for non-prisoners, paid the full filing fee, filed an update address, or
24
      otherwise responded to the Court’s order.
25
             District courts have the inherent power to control their dockets and “[i]n the
26
      exercise of that power, they may impose sanctions including, where appropriate . . .
27
      dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
28
      (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
     Case 3:19-cv-00684-APG-WGC Document 18 Filed 02/11/21 Page 2 of 3



1     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
2     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
3     with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
4     for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
5     F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
6     pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
7     F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
8     v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
9     failure to comply with local rules).
10           In determining whether to dismiss an action for lack of prosecution, failure to obey
11    a court order, or failure to comply with local rules, the court must consider several factors:
12    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
13    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
14    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
15    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
16    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
17           In the instant case, the Court finds that the first two factors, the public’s interest in
18    expeditiously resolving this litigation and the Court’s interest in managing the docket,
19    weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
20    in favor of dismissal, since a presumption of injury arises from the occurrence of
21    unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
22    Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
23    favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
24    of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
25    the court’s order will result in dismissal satisfies the “consideration of alternatives”
26    requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
27    F.2d at 1424. The Court’s order requiring Plaintiff to update his address and to file an
28    application to proceed in forma pauperis for non-prisoners or pay the full filing fee within



                                                   -2-
     Case 3:19-cv-00684-APG-WGC Document 18 Filed 02/11/21 Page 3 of 3



1     thirty (30) days expressly stated that, if Plaintiff failed to timely comply with the order, his
2     case would be subject to dismissal. (ECF No. 15 at 2). Thus, Plaintiff had adequate
3     warning that dismissal would result from his noncompliance with the Court’s order to file
4     an updated address and to file an application to proceed in forma pauperis for non-
5     prisoners or pay the full filing fee within thirty (30) days.
6            It is therefore ordered that this action is dismissed without prejudice based on
7     Plaintiff’s failure to update his address and his failure to file an application to proceed in
8     forma pauperis for non-prisoners or pay the full filing fee in compliance with this Court’s
9     January 6, 2021 order.
10           It is further ordered that the Clerk of Court shall enter judgment accordingly and
11    close this case.
12
13           DATED THIS 11th day of February 2021.
14
15                                                        UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
